ORDER

PER CURIAM.
Appellant, Loren Weber, appeals from a denial of his Rule 29.15 motion for post-conviction relief without an evidentiary entered in the Circuit Court of the County of St. Louis. We' affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the motion court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the motion court’s order pursuant to Rules 84.16(b) and 30.25(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.